Citation Nr: 0814890	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable increased rating for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the Chicago, Illinois 
Regional Office (RO).

The veteran submitted testimony before the undersigned 
Veterans' Law Judge at a February 2008 videoconference 
hearing.  

The issues of entitlement to service connection for tinnitus 
and diabetes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's right ear 
hearing loss has been documented to be no worse than Level 
III.

2.  The veteran incurred noise exposure in service.

3.  The veteran does not have left ear hearing loss as 
defined as a disability for VA purposes.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.85 through 4.87, Diagnostic Codes (DCs) 6100 through 
6110 (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by active duty service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim for right ear hearing 
loss arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private medical records and he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  In 
addition, he was afforded two VA medical examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

With regards to the service connection claim for left ear 
hearing loss, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained private medical records and he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  In 
addition, he was afforded two VA medical examinations.
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran's right ear hearing loss is currently rated as 
noncompensable.  His left ear, as seen below, is not service-
connected for hearing loss.  VA rating criteria for the 
evaluation of hearing loss provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85 through 4.87; DCs 6100 through 6110.  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are done.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
veteran's left ear is considered to be Level I for rating 
purposes because it is not service-connected for hearing 
loss.  38 C.F.R. § 4.85(f).  

The veteran's hearing was initially tested two years prior to 
his claim, in July 2002, at a private examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Under Table VI, the veteran's 
right ear hearing loss is considered to be Level I based on 
this examination.  

The veteran's hearing was again tested during the period on 
appeal at an August 2004 VA examination.  Pure tone 
thresholds, decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
45
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  Under Table VI, the veteran's 
right ear hearing loss is considered to be Level III based on 
these results.  

Finally, the veteran's hearing was again measured at a 
November 2004 VA examination.  Pure tone thresholds, 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Under Table VI, the veteran's 
right ear hearing loss is considered to be Level I based on 
these results.  

Using each of the above hearing levels and Table VII, the 
veteran's right ear hearing loss is determined to render a 
noncompensable disability rating.  As a result, his claim for 
an increased disability rating must fail.

With regards to all the claims for increased ratings, the 
Board has considered the veteran's statements and sworn 
testimony regarding his service-connected disabilities on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Service Connection

As seen above, the veteran is service-connected for right ear 
hearing loss.  The veteran claims that he also has left era 
hearing loss and tinnitus as a result of noise exposure in 
service.  Under the relevant laws and regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

To establish service connection for hearing loss disability, 
the veteran is not obliged to show that his hearing loss was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

The veteran's service records indicate that he served as an 
electrical repairman and was exposed to noise while working 
in the engine room onboard the ship upon which he was 
stationed.  He is presumed to have incurred noise exposure in 
that line of duty.  After separation, the veteran denied 
employment or hobbies which would have resulted in other 
forms of noise exposure.  

There are three separate audiograms in the claims file and 
two out of three of them fail to indicate left ear hearing 
loss that is considered a disability under 38 C.F.R. § 3.385.  

First, at a private audiogram conducted in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
40
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.

Second, at a VA examination conducted in August 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
30
35

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The examiner noted hesitancy on the 
part of the veteran and for this reason discounted the speech 
recognition ability portion of the examination in the 
examination report and suggested it not be used for rating 
purposes.

Finally, at a VA examination conducted in November 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
30
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

While the first audiogram indicates pure tone thresholds and 
speech recognition ability that would meet the criteria 
imposed for a hearing loss disability for VA purposes, 
together with the totality of the evidence presented by the 
three audiograms, left ear hearing loss cannot be considered 
a disability under 38 C.F.R. § 3.385.  First, the private 
July 2002 audiogram's results, taken over two years prior to 
the VA examinations, indicate pure tone thresholds that are 
not consistent with the levels at each of the VA 
examinations.  The July 2002's results are much higher and 
the August 2004 VA audiogram results are also higher than 
those taken at the most recent examination in November 2004.  
Inexplicably, the veteran's hearing appears to be improving 
over the course of time.  

This may be due in part to that noted by the August 2004 
examiner.  At that time, the examiner indicated that the 
examination results were somewhat clouded due to poor 
cooperation by the veteran and increased hesitancy to 
respond.  Specifically, the examiner stated that the results 
concerning speech recognition were affected by the veteran's 
hesitancy and should not be used for rating purposes.  As the 
July 2002 private audiogram is the only which yields a 
diagnosis of hearing loss as a disability for VA rating 
purposes and the most recent two examinations do not indicate 
such a result, the veteran is determined to not currently 
have left ear hearing loss as a disability.  While he may 
have had such disability at the time of the July 2002 private 
examination, he did not file a claim for disability until 
March 2004.  This would suggest that the hearing evaluations 
taken in that year more nearly approximate the veteran's 
claimed hearing loss disability.  And, as these evaluations 
do not indicate a hearing loss disability as defined by 
38 C.F.R. § 3.385, the veteran's claim must be denied.

As the weight of the medical evidence of record indicates 
that the veteran currently does not have a hearing loss 
disability as defined by 38 C.F.R. § 3.385, and a valid claim 
cannot be made without a current diagnosis of a disability, 
the veteran's claim must be denied.  Despite the veteran's 
contentions that he currently suffers from hearing loss, 
there is no medical evidence suggesting such a diagnosis.  
Since there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting a diagnosis 
of the veteran as currently having hearing loss, the 
veteran's claim for service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the veteran's statements 
asserting a diagnosis of hearing loss as a disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.


ORDER

A compensable increased rating for right ear hearing loss is 
denied.

Service connection for left ear hearing loss is denied.


REMAND

At both VA examinations conducted in August and November 
2004, the veteran was also diagnosed as having tinnitus in 
addition to the hearing loss for which his right ear is 
service connected.  In addition, on each occasion, the 
examiner stated that the likely etiology of tinnitus was 
either noise exposure or presbycusis (due to the regular 
aging process).  

The veteran has claimed repeatedly to have had symptoms of 
ringing in his ears since service.  However, at the August 
2004 examination, the examiner reported the veteran stated 
that onset of tinnitus occurred within the past 10 to 15 
years.  The veteran argues that he did not understand the 
question when posed at that examination and thought the 
examiner was referring to tendonitis and not tinnitus.  
Later, at the November 2004 examination, upon being asked 
onset of tinnitus, the veteran stated onset during service.  
However, the examiner, the same at each of these VA 
examinations, explained that there could not have been 
confusion between tendonitis and tinnitus as she regularly 
asks whether the patient has ringing in the ears, no whether 
the patient has tinnitus.  Regardless of the date of onset of 
the veteran's tinnitus, as the veteran is service-connected 
for right ear hearing loss due to in-service noise exposure, 
it must be determined whether tinnitus is related to his 
service-connected right ear hearing loss prior to 
adjudication.  As a result, the issue must be remanded for a 
further medical opinion.

An August 2005 RO rating decision denied the veteran's claim 
of entitlement to service connection for a diabetes among 
other issues.  In a written statement received in August 
2006, within a year of the issuance of the August 2005 rating 
decision, the veteran argued that the rating decision's 
reasoning was faulty and that his diabetes was related to 
service.  The Board construes this statement as expressing 
disagreement with the RO August 2005 determination.  This 
issue is remanded for the issuance of a Statement of the Case 
(SOC) in order to afford the veteran the opportunity to 
perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  Obtain a medical opinion from the same 
medical examiner who examined the veteran 
in August 2004 and November 2004 or from a 
similarly qualified examiner to determine 
if the veteran's tinnitus is proximately 
due to or a result of, or is otherwise 
related to, his service-connected right 
ear hearing loss.  A complete rationale 
must be provided for any opinion offered.  
If the VA examiner concludes that an 
opinion cannot be offered without engaging 
in speculation then she/he should indicate 
this.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
tinnitus and if it remains denied, issue 
the veteran a statement of the case and 
allow an appropriate period for response.

3.  Additionally, issue the veteran a 
statement of the case regarding the issue 
of entitlement to service connection for 
diabetes.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


